            Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 1 of 10



CRAIG A. FALCONE, ESQUIRE                           This is not an arbitration matiand JAttested
                                                                            Filed            'h   by the
Attorney I.D. No. 90730                             is demanded.          Office = of Judicial  £Records
                                                                                   SB
Sacchetta and Falcone                                                              •a 2020 12:17
                                                                               27 APR           2 pm
                                                                                     «
                                                                                     A. SILIGRINI
308 East Second Street
Media, PA 19063
610-891-2797

HARRY SHELDRAKE                                     IN THE COURT OF COMMON PLEAS
819 Hilcrest Drive                                  PHILADELPHIA COUNTY, PA
Glenolden, PA 19036                                 CIVIL ACTION - LAW
                               Plaintiff,

     v.

THE TORO COMPANY
8111 Lyndale Avenue South
Bloomington, MN 55420
     and
THE HOME DEPOT
2455 Paces Ferry Road, N.W.
Atlanta, GA 30339
     and
HOME DEPOT U.S.A., INC.
2455 Paces Feny Road, N.W.
Atlanta, GA 30339
                              Defendants.


                                            NOTICE TO DEFEND

               NOTICE                                                  AVISO

    You have been sued in court. If you wish           Le Iran demandado a usted en la corte. Si
 to defend against the claims set forth in the      usted quiere defenderse de estas demandas
 following pages, you must take action within       expuestas on las paginas siguientes, usted
twenty (20) days after this complaint and           tiene veinte (20) dias de plazo al partir de la
notice are served, by entering a written            fecha de la demanda y la notificacion. Hace
 appearance personally or by attorney and           falta asentar una compareencia escrita o en
filing in writing with the court your defenses      persona o con un abogado y entregar a la
or objections to the claims set forth against       corte en forma escrita sus defensas o sus
you. You are warned that if you fail to do so       objeciones a las demandas en contra de su
the case may proceed without you and a              persona. Sea avisado que si usted no se
judgment may be entered against you by the          defiende, la corte tomara medidas y puede
court without further notice for any money          continual' la demanda en contra suya sin
claimed in the complaint or for any other           previo aviso o notificacion. Ademas, la



                                                                                              Case ID: 200401321
           Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 2 of 10




claim or relief requested by the plaintiff.   corte puede decidir a favor del demandante y
You may lose money or property or other       requiere que usted cumpla con todas las
rights important to you.                      provisiones de esta demanda. Usted puede
        YOU SHOULD TAKE THIS                  perder dinero o sus propiedades u otros
PAPER TO YOUR LAWYER AT ONCE.                 derechos importantes para usted.
IF YOU DO NOT HAVE A LAWYER                     LLEVE ESTA DEMANDA A UN
OR CANNOT AFFORD ONE, GO TO                   ABOGADO IMMEDIATAMENTE. SI
OR TELEPHONE THE OFFICE SET                   NO TIENE ABOGADO O SI NO TIENE
FORTH BELOW. THIS OFFICE CAN                  EL DINERO SUFICIENTE DE PAGAR
PROVIDE YOU WITH INFORMATION                  TAL SERVICIO, VAYA EN PERSONA
ABOUT HIRING A LAWYER. IF YOU                 O LLAME POR TELEFONO A LA
CANNOT AFFORD TO HIRE A                       OFICINA CUYA DIRECCION SE
LAWYER, THIS OFFICE MAY BE                    ENCUENTRA ESCRITA ABAJO PARA
ABLE TO PROVIDE YOU WITH                      AVERIGUAR DONDE SE PUEDE
INFORMATION ABOUT AGENCIES                    CONSEGUIR ASISTENCIA LEGAL.
THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS                   Asociacion De Licenciados De Filadelfia
AT A REDUCED FEE OR NO FEE.                   Servicio De Referenda E Informacion Lega
    Philadelphia County Bar Association                   One Reading Center
  Lawyers Referral and Information Service           FiladelfiaJPennsylvania 19107
              1 Reading Center                           Telef.: [215] 238-1701
          Philadelphia, PA 19107
               [215] 238-1701




                                                                                    Case ID: 200401321
         Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 3 of 10




CRAIG A. FALCONE, ESQUIRE                               This is not an arbitration matter. Jury trial
Attorney I.D. No. 90730                                 is demanded.
Sacchetta and Falcone
308 East Second Street
Media, PA 19063
610-891-2797

 HARRY SHELDRAKE
 819 Hilcrest Drive
 Glenolden, PA 19036
                              Plaintiff,

            v.

 THE TORO COMPANY
 8111 Lyndale Avenue South
 Bloomington, MN 55420
          and
 THE HOME DEPOT
 2455 Paces Ferry Road, N.W.
 Atlanta, GA 30339
          and
 HOME DEPOT U.S.A., INC.
 2455 Paces Ferry Road, N.W.
 Atlanta, GA 30339

                              Defendants.


                                            COMPLAINT

       AND NOW, comes plaintiff, Harry Sheldrake, by and through his attorney, Craig A.

Falcone, Esquire and respectfully represents as follows:

       1.        Plaintiff, Harry Sheldrake, is an adult individual residing at 819 Hilcrest Drive,

Gleonolden, PA 19036.

       2.        Defendant, The Toro Company, is a corporation, partnership, sole proprietorship,

unincorporated association or other legal entity existing under the law of the State of

Pennsylvania and regularly conducting business in Philadelphia County, with a principal place of

business at 8111 Lyndale Avenue South, Bloomington, MN 55420.



                                                                                             Case ID: 200401321
         Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 4 of 10




        3.      Defendant The Home Depot is a corporation, partnership, sole proprietorship,

unincorporated association or other legal entity existing under the law of the State of

Pennsylvania and regularly conducting business in Philadelphia County, with a principal place of

business at 2455 Paces Ferry Road, N.W., Atlanta GA 30339.

        4.      Defendant Home Depot U.S.A., Inc. is a corporation, partnership, sole

proprietorship, unincorporated association or other legal entity existing under the law of the State

of Pennsylvania and regularly conducting business in Philadelphia County, with a principal place

of business at 2455 Paces Ferry Road, N.W., Atlanta GA 30339.

        5.      On or about June 20, 2018, plaintiff, Harry Sheldrake was utilizing the Toro Ultra

Blower/Vacuum Model No. 51619 when he was caused to suffer severe personal injuries to his

left hand as a result of the dangerous, defective condition of the leaf blower (i.e. improper

guarding of impeller).

        6.      The Toro leaf blower was dangerous and defective causing Plaintiff severe

injuries as a result of the dangerous and defective product.

        7.      At all times relevant hereto, defendants, Home Depot and Home Depot U.S.A.,

were engaged in the selling, marketing, manufacturing and design of the Toro leaf blower

utilized by Plaintiff.

        8.      At all times relevant hereto. Defendants conducted continuous and systematic

business activity in the Commonwealth of Pennsylvania and regularly conducted business in

Philadelphia County.

        9.      The accident was caused by the negligence of Defendants and not by Plaintiff.

                                   COUNT I - NEGLIGENCE

    Plaintiff, Harry Sheldrake v. Defendants, The Toro Company, The Home Depot and




                                                                                           Case ID: 200401321
           Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 5 of 10



                                       Home Depot U.S.A., Inc.

           10.    Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

           11.    The incident and resulting injuries to plaintiff were caused by the negligence of

defendants, The Toro Company, The Home Depot and Home Depot U.S.A., Inc., acting by and

through its agents, servants, workmen and employees.

           12.    Such negligence and carelessness consisted of the following:

                  (a)    failing to properly equip the Toro leaf blower with appropriate safety

devices and containers;

                 (b)     failing to offer devices or products so as to make the Toro leaf blower safe

for use;

                 (c)     allowing the Toro leaf blower to be sold in a defective condition;

                 (d)     failing to warn users or others subject to injury resulting from the

dangerous product, of the dangers associated with the Toro leaf blower;

                 (e)     failing to investigate the dangers associated with the Toro leaf blower and

its use;

                 (f)     placing its product in the stream of commerce when it knew it was not

properly equipped with all features to make the Toro leaf blower safe for its intended use;

                 (g)     failing to properly design the Toro leaf blower so that it would not cause

harm or increase harm to others;

                 (h)    designing, manufacturing, distributing, assembling and selling the Toro

leaf blower which they knew, or should have known, was in a defective condition;

                 (i)    failing to perform tests or studies about the Toro leaf blower;




                                                                                                Case ID: 200401321
            Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 6 of 10




                 G)     ignoring evidence and facts about the dangers of the Toro leaf blower

when used in a reasonably foreseeable manner.

                 (k)    failing to warn consumers that this product cannot be or is unsafe if used

for recreational/amusement activity and the use of the cable is restricted specifically for

commercial/industrial applications and not for any activity involving zip lining or any similar

activity.

        13.      The accident was caused by the negligence of defendants. The Toro Company,

The Home Depot and Home Depot U.S.A., Inc., and was in no way caused by the plaintiff.

        14.      Solely as a result of the negligence of defendants, plaintiff, Harry Sheldrake, was

caused to suffer various physical injuries, including, but not limited to, left finger injuries

requiring multiple surgeries.

        15.     As a direct result of the aforesaid injury, plaintiff suffered severe shock to his

nervous system, great physical pain, and mental anguish, all of which may continue for an

indefinite period of time into the future.

        16.     Plaintiff has been compelled to expend various sums of money for medication and

medical attention in attempting to remedy the aforementioned injuries.

        17.     As a result of his injuries, plaintiff has and may in the future continue to incur

unreimbursed wage loss.

        18.     As a result of his injuries, plaintiff may have suffered a permanent disability and a

permanent impairment of her earning power and capacity.

        19.     As a direct result of the injury, plaintiff has been prevented from attending to his

usual duties and obligations and believes that he may be prevented from so doing in the future, as

her injuries seem to be permanent in nature.




                                                                                              Case ID: 200401321
          Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 7 of 10




         WHEREFORE, plaintiff, Harry Sheldrake, demands judgment against defendants, jointly

and severally, in an amount in excess of Fifty Thousand ($50,000.00) Dollars and in an amount

not within the compulsory arbitration limit of this court.

                                             COUNT II

    Plaintiff, Harry Sheldrake v. Defendants, The Toro Company, The Home Depot and

                                      Home Depot U.S.A., Inc.

        PRODUCTS LIABILITY UNDER RESTATEMENT OF TORTS (SECOND),

              §402(a) AND PENNSYLVANIA INTERPRETIVE COMMON LAW

        20.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

        21.      The injuries and damages plaintiff sustained were directly and proximately caused

by the defective condition of the Toro leaf blower, either by virtue of its defective design,

defective manufacture, or Defendants’ failure to adequately warn of the dangers of the product,

for which defendants, The Toro Company, The Home Depot and Home Depot U.S.A., Inc. are

strictly liable to plaintiff.

        22.      The Toro leaf blower involved in the accident described above was defective for

its foreseeable use and purpose.

        23.      The injuries and damages suffered by plaintiff were directly and proximately

caused by the defective design, manufacture or failure to warn or adequately warn of the dangers

associated with the Toro leaf blower involved in the accident.

        24.      The injuries and damages suffered by plaintiff were directly and proximately

caused by the failure of defendants. The Toro Company, The Home Depot and Home Depot

U.S.A., Inc., to equip and design the Toro leaf blower with all devices necessary to make it safe




                                                                                            Case ID: 200401321
         Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 8 of 10



for its intended use.

        WHEREFORE, plaintiff requests this Court hold defendants, The Toro Company, The

Home Depot and Home Depot U.S.A., Inc., strictly liable, because its product was defective, as

defined by Restatement of Torts (Second), §402(a) and Pennsylvania interpretive common law,

and that an award of damages be entered in favor of plaintiff in an amount in excess of

$50,000.00 and in an amount not within the compulsory arbitration limit of this court.

                                               COUNT III

    Plaintiff, Harry Sheldrake v. Defendants, The Toro Company, The Home Depot and

                                         Home Depot U.S.A., Inc.

                                    BREACH OF WARRANTY

        25.     Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.

        26.     At the time of the incident the Defendant manufactured, sold or distributed the

Toro leaf blower at issue, defendants. The Toro Company, The Home Depot and Home Depot

U.S.A., Inc., were in the business of manufacturing, selling, distributing and marketing the Toro

leaf blower and were, with respect to the Toro leaf blower, a “merchant” within the meaning of

Article II of the Pennsylvania Uniform Commercial Code.

        27.     The injuries and damages sustained by plaintiff, were caused by a breach of the

implied warranty of merchantability extended to plaintiff by defendants, The Toro Company,

The Home Depot and Home Depot U.S.A., Inc., in connection with its manufacturer.

distribution, sale, or use of pulleys.

        WHEREFORE, plaintiff, Harry Sheldrake, demands judgment against defendants, jointly

and severally, in an amount in excess of fifty thousand ($50,000.00) dollars and in an amount not




                                                                                          Case ID: 200401321
        Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 9 of 10



within the compulsory arbitration limit of this court.




                                                         SACCHETTA & FALCONE



                                              By:
                                                         CRMG A. FALCONE, ESQUIRE
                                                         Attorney for Plaintiff




                                                                                    Case ID: 200401321
       Case 2:20-cv-02537-CFK Document 1-1 Filed 05/29/20 Page 10 of 10
                                                                        / '




                                         VERIFICATION

        I hereby verify that the statements made in the foregoing document are true and correct to the

best of my knowledge, information and belief. The undersigned understands that false statements

herein are made subject to the penalties of 18 Pa.C.S. §4904, relating to unsworn falsification to

authorities.




                                              l       o




                                                                                            Case ID: 200401321
